NOTICE                                                                  FILED
This Order was filed under            2022 IL App (4th) 210457-U                  October 4, 2022
Supreme Court Rule 23 and is                                                       Carla Bender
not precedent except in the                  NO. 4-21-0457                     4th District Appellate
limited circumstances allowed                                                        Court, IL
under Rule 23(e)(1).
                                     IN THE APPELLATE COURT

                                              OF ILLINOIS

                                          FOURTH DISTRICT

   PAUL SMITH,                                                  )      Appeal from the
             Plaintiff-Appellant,                               )      Circuit Court of
             v.                                                 )      Sangamon County
   JACOB DALTON, KENNEDY WOODS, TERI                            )      No. 20MR203
   KENNEDY, AMY BURLE, and ROB JEFFREYS,                        )
             Defendants-Appellees.                              )      Honorable
                                                                )      Jennifer Ascher,
                                                                )      Judge Presiding.


                   JUSTICE DeARMOND delivered the judgment of the court.
                   Justices Harris and Zenoff concurred in the judgment.

                                                ORDER

  ¶1       Held: The trial court did not err in dismissing plaintiff’s petition requesting certiorari
                 review of his prison disciplinary proceedings based on allegations of denial of due
                 process. Plaintiff did not have a liberty interest at stake when he was sanctioned
                 with a two-month commissary restriction and alleged defendants failed to follow
                 Illinois Department of Corrections regulations.

  ¶2               Plaintiff, Paul Smith, an inmate in the custody of the Illinois Department of

  Corrections (the Department) at the Pontiac Correctional Center (Pontiac), filed a pro se

  complaint against defendants Jacob Dalton and Kennedy Woods, who were members of

  Pontiac’s adjustment committee, Teri Kennedy, who served as Pontiac’s chief administrative

  officer, Amy Burle, who was a member of the administrative review board, and Rob Jeffreys,

  who served as the acting director of the Department.

  ¶3               Pontiac’s adjustment committee found plaintiff guilty of violating Department

  rules and recommended a two-month commissary restriction. The prison’s chief administrative
officer approved the recommendation. Plaintiff appealed to the Department’s director and the

matter was referred to the administrative review board (Board). The Board denied plaintiff’s

grievance, and the acting director of the Department concurred in the denial.

¶4             Plaintiff sought a common-law writ of certiorari in the circuit court. The circuit

court granted defendants’ motion to dismiss plaintiff’s complaint pursuant to section 2-615 of the

Code of Civil Procedure (Code) (735 ILCS 5/2-615 (West 2020)). Plaintiff appeals pro se,

contending he was denied due process and the procedures defendants followed violated

Department regulations. We determine plaintiff did not have a liberty interest at stake and affirm.

¶5                                      I. BACKGROUND

¶6             On September 24, 2019, plaintiff was served with an offender disciplinary report

(ODR) for violating two Department rules, Rule 313, disobeying a direct order, and Rule 307,

unauthorized movement. The ODR alleged plaintiff approached the showers to clean them, and a

correctional officer gave plaintiff a direct command to wait, which plaintiff ignored. The officer

ordered plaintiff to stop cleaning, and plaintiff did not comply. The officer then gave plaintiff a

direct order to go back to his cell and “lock up,” which plaintiff also refused to obey. Instead,

plaintiff walked toward the end of the gallery to speak to the sergeant, who also ordered plaintiff

to “lock up.” Plaintiff then complied. The ODR stated if plaintiff wished to have a witness

interviewed or testify during the disciplinary hearing, he must make the request by filling in the

appropriate space on the ODR and returning it to the adjustment committee before the hearing.

The witness-request portion of the ODR remained attached and blank.

¶7             Plaintiff appeared before the adjustment committee and pleaded not guilty. The

adjustment committee issued a final summary report, finding plaintiff guilty and stating the

committee members were satisfied the violations occurred as reported. The report indicated there




                                                -2-
were “no witnesses requested” and reiterated the facts described in the ODR as the basis for the

decision. The adjustment committee recommended a two-month commissary restriction, and

Chief Administrative Officer Kennedy concurred with the recommendation.

¶8             Plaintiff submitted a grievance regarding the adjustment committee’s final

summary report. The record does not contain a copy of the grievance. Plaintiff appealed to the

Department’s acting director and the matter was referred to the Board. The Board denied the

grievance, stating it found no violation of plaintiff’s due process rights and it was reasonably

satisfied plaintiff committed the offenses cited in the ODR. Defendant Jeffreys, the acting

director of the Department, concurred.

¶9             Having exhausted his administrative remedies, plaintiff next filed an action in the

circuit court for a common-law writ of certiorari, alleging the adjustment committee violated his

right to procedural due process because the adjustment committee relied solely on the

disciplinary report as a basis for finding him guilty and failed to call a witness who would have

provided exculpatory evidence. Defendants moved to dismiss plaintiff’s complaint, arguing

plaintiff failed to state a cause of action because the restriction imposed did not result in loss of

good time credits or punitive segregation, and was not punishable in state criminal proceedings.

¶ 10           Plaintiff responded, restating allegations the adjustment committee violated his

due process rights because they refused to call a witness who would provide exculpatory

evidence and relied solely on the responding officer’s report as the basis for its decision. Plaintiff

also alleged the adjustment committee failed to follow Department regulations governing

disciplinary hearings.




                                                 -3-
¶ 11            After a hearing, the circuit court granted defendants’ motion to dismiss pursuant

to section 2-615 of the Code, finding plaintiff did not have a liberty interest at stake requiring

due process protections. This appeal followed.

¶ 12                                        II. ANALYSIS

¶ 13            Plaintiff contends the trial court erred in dismissing his complaint because he was

denied his right to due process when the adjustment committee failed to follow Department

regulations and did not call a witness who would have allegedly provided exculpatory evidence.

Defendants argue plaintiff was not entitled to due process protections because he did not have a

liberty interest at stake when the only sanction was a two-month commissary restriction.

¶ 14            We briefly note we agree with the State that we have jurisdiction over the appeal.

Plaintiff initially filed a motion to reconsider before the entry of the final order, thus not tolling

the time to appeal. See Archer Daniels Midland Co. v. Barth, 103 Ill. 2d 536, 538-39 (1984).

However, he nevertheless filed his appeal within the required 30 days from the date of the final

judgment. See Ill. S. Ct. R. 303(a)(1) (eff. July 1, 2017). Plaintiff filed a motion for sanctions

after that date, but as the trial court was divested of jurisdiction, the motion does not affect this

court’s jurisdiction. See Wierzbicki v. Gleason, 388 Ill. App. 3d 921, 926 (2009).

¶ 15            The appeal in this case arises from the dismissal of plaintiff's complaint pursuant

to section 2-615 of the Code (735 ILCS 5/2-615(a) (West 2020)). A motion to dismiss under

section 2-615(a) tests the legal sufficiency of the complaint. Kean v. Wal-Mart Stores, Inc., 235

Ill. 2d 351 (2009). When reviewing a decision to grant a section 2-615 motion to dismiss, “the

question is “ ‘whether the allegations of the complaint, when construed in the light most

favorable to the plaintiff, are sufficient to establish a cause of action upon which relief may be

granted.’ ” Green v. Rogers, 234 Ill. 2d 478, 491 (2009) (quoting Vitro v. Mihelcic, 209 Ill. 2d




                                                 -4-
76, 81 (2004)). “A cause of action should not be dismissed under section 2-615 unless it is

clearly apparent that no set of facts can be proved that would entitle the plaintiff to recovery.” Id.

Our review of the grant of a section 2-615 motion to dismiss is de novo. Id.

¶ 16           “[P]roperly pled allegations of a denial of due process in prison disciplinary

proceedings are reviewable in an action for certiorari.” Fillmore v. Taylor, 2019 IL 122626,

¶ 67. The due process clause of the fourteenth amendment to the United States Constitution

prohibits states from “depriv[ing] any person of life, liberty, or property, without due process of

law.” U.S. Const., amend. XIV § 1. In Wolff v. McDonnell, 418 U.S. 539 (1974), the United

States Supreme Court set forth the minimum due process requirements for when an inmate’s

protected liberty interest is implicated in prison disciplinary proceedings. Specifically, where an

inmate’s liberty interest is implicated, a prison must provide notice of the disciplinary charges at

least 24 hours before the hearing, an opportunity to call witnesses and present documentary

evidence in defense when consistent with institutional safety and correctional goals, and a

written statement by the factfinder of the evidence relied on and the reasons for the disciplinary

action. Id. at 563-66.

¶ 17           However, procedural due process protections are triggered only when a

constitutionally protected interest is at stake, to which a person has a legitimate claim of

entitlement. Hill v. Walker, 241 Ill. 2d 479, 485 (2011). A two-step analytical framework applies

for reviewing allegations of procedural due process violations in the context of prison

disciplinary proceedings. The first step involves determining whether a liberty or property

interest has been interfered with by the State. If there is not, the analysis ends because no process

is due. Trevino v. Baldwin, 2020 IL App (4th) 180682, ¶ 20. In the event a liberty or property




                                                -5-
interest has been interfered with by the State, the second step involves an examination of whether

the procedures attendant upon that interference were constitutionally sufficient. Id.

¶ 18           Here, the question is whether a two-month commissary restriction imposed as a

sanction in a prison disciplinary proceeding infringes upon a liberty interest. In the context of

prison disciplinary proceedings, a prisoner is entitled to due process protections when the penalty

faced by the prisoner implicates a liberty interest because such a penalty affects the nature or

duration of confinement. Fillmore, 2019 IL 122626, ¶ 48. The cause of action arising from a due

process violation results from “the interest affected by the discipline imposed.” Id. ¶ 47.

Generally, “only sanctions resulting in the loss of good conduct time credits for inmates who are

eligible for release on mandatory supervision, or which otherwise directly and adversely affect

release on mandatory supervision will impose upon a liberty interest.” Id. ¶ 56 (quoting Spicer v.

Collins, 9 F. Supp. 2d 673, 685 (E.D. Tex. 1998).

¶ 19           Sanctions affecting the nature of confinement to the extent it imposes an “atypical

and significant hardship” on an inmate “in relation to the ordinary incidents of prison life” may

also impose upon a liberty interest. Sandin v. Connor, 515 U.S. 472, 484 (1995). However,

sanctions that affect an inmate’s status or the availability of certain privileges do not rise to the

level of an atypical or significant hardship in relation to the ordinary incidents of prison life. In

particular, sanctions including commissary restrictions do not impose an atypical and significant

hardship.

¶ 20           Here, plaintiff’s only punishment was a two-month commissary restriction. That

sanction did not impose an atypical and significant hardship in relation to the ordinary incidents

of prison life. Thus, plaintiff’s sanction did not implicate a liberty interest and he was not entitled

to due process protections during his disciplinary hearing.




                                                 -6-
¶ 21           Plaintiff nevertheless argues the adjustment committee’s final summary report

was “legally insufficient” because the adjustment committee relied entirely on the reporting

officer’s ODR and did not call a witness who would have allegedly provided exculpatory

evidence. But, in doing so, plaintiff relies on cases involving good-time credits, which implicated

liberty interests and triggered due-process protections. See Chavis v. Rowe, 643 F.2d 1281, 1283

(7th Cir. 1981); Hayes v. Walker, 555 F.2d 625, 631 n.1, 633 (7th Cir. 1977). Here, as previously

discussed, such a liberty interest was not at stake. Further, the record does not support plaintiff’s

claims he requested a witness, as he did not use the detachable portion of the ODR to request a

witness and instead left it blank and attached. The adjustment committee’s final summary report

also indicated there were “no witnesses requested.”

¶ 22           Plaintiff next loosely argues the Department failed to follow its own regulations.

However, Department regulations do not create a cause of action allowing inmates to file suit in

state court to compel correctional officers to comply with the regulations. Fillmore, 2019 IL

122626, ¶ 47. To hold otherwise would create disincentives to codification of prison

management procedures and lead to the involvement of state courts in day-to-day management

of prisons. Trevino, 2020 IL App (4th) 180682, ¶ 26. Thus, to the extent a plaintiff bases his

claim on violations of Department regulations governing disciplinary proceedings, his complaint

fails to state a cause of action. Id. Instead, an inmate who believes Department regulations have

not been followed may, as plaintiff did in this case, appeal through the proper grievance

procedures. Id. ¶ 28.

¶ 23           Here, plaintiff could not state a cause of action based on the failure of defendants

to follow Department regulations. Instead, he could file a grievance, which he did. To the extent

plaintiff challenges the grievance process, the claim fails because “inadequacies of the grievance




                                                -7-
procedure itself, as distinct from its consequences, cannot form the basis for a constitutional

claim.” Kervin v. Barnes, 787 F.3d 833, 835 (7th Cir. 2015). Accordingly, the circuit court

correctly dismissed plaintiff’s complaint.

¶ 24                                    III. CONCLUSION

¶ 25           For the reasons stated, we affirm the circuit court’s judgment dismissing the

complaint.

¶ 26           Affirmed.




                                                -8-